DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage apparatus” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Huang et al. (JP 2019-125227 A).
With respect to claim 1, Huang et al. teach a method for constructing a map (page 24, lines 12-13), comprising determining pose information of each panoramic image frame from a panoramic image sequence of a target area (page 24, line 24 through page 25, line 1), and determining a perspective image sequence from each panoramic image frame (page 24, lines 22-23); determining a feature track corresponding to the panoramic image sequence based on perspective image sequences corresponding to adjacent panoramic image frames (page 24, lines 23-24, page 25, lines 3-4); and constructing a visual map of the target area based on the feature track and the pose information of each panoramic image frame (page 5, lines 4-6).
With respect to claim 7, Huang et al. teach an electronic device (page 22, lines 7-9), comprising one or more processors (page 29, line 8) and a storage apparatus storing one or more programs thereon (page 29, lines 8-9), wherein the one or more programs when executed by the one or more processors cause the one or more processors to perform operations (page 29, lines 9-10, the operations comprising determining pose information of each panoramic image frame from a panoramic image sequence of a target area (page 29, lines 16-18), and determining a perspective image sequence from each panoramic image frame (page 29, lines 
Finally, with respect to claim 13, Huang et al. also teach a non-transitory computer readable medium (i.e., storage device; page 29, line 8) storing a computer program thereon (i.e., plurality of modules; page 29, lines 8-9), wherein the program, when executed by a processor (page 29, line 8), causes the processor to perform operations (page 29, lines 9-10), the operations comprising determining pose information of each panoramic image frame from a panoramic image sequence of a target area (page 29, lines 16-18), and determining a perspective image sequence from each panoramic image frame (page 29, lines 14-15); determining a feature track corresponding to the panoramic image sequence based on perspective image sequences corresponding to adjacent panoramic image frames (page 29, lines 19-22); and constructing a visual map of the target area based on the feature track and the pose information of each panoramic image frame (page 29, line 23 through page 30, line 1).
Allowable Subject Matter
Claims 2-6, 8-12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or otherwise suggests obtaining a partial feature track based on the result of performing inter-frame feature point matching in a sliding window between a target frame and corresponding perspective image sequences, as required by claims 2, 8, and 14; performing semantic segmentation on each panoramic image frame and deleting a preset segmentation target from each of the panoramic image frames to obtain preprocessed panoramic image frames, as set forth in claims 5, 11, and 17; or performing a global beam adjustment optimization based on a visual constraint and a relative pose constraint on the feature points and the pose information, performing a triangulation based on RANSAC on the updated feature points and deleting a mismatching point in the feature points, as stipulated by claims 6, 12, and 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The published Japanese patent application documents were cited in the corresponding Japanese counterpart application and are therefore made of record herein. Arth et al. teach using panoramic images to perform self-localization. Aly et al. teach determining pose information using panoramic images. Pirchheim et al. teach virtual SLAM using panoramic images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)







A. Johns
14 February 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665